 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDAcme Paper Box CompanyandGeneral Truck Driv-ers,Chauffeurs,Warehousemen and Helpers,Local 270,affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Ind. and Melvin J.Clark, andRandolphMazin.Cases15-CA-4352-2,15-CA-4442, and 15-CA-4451January 12, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 2, 1972, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel refiled, in support of the Decision, its beefto the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Acme Paper BoxCompany,New Orleans, Louisiana, its officers,agents, successors, and assigns shall take the actionset forth in the said recommended Order.IRespondent excepts to the factual finding of the Administrative LawJudge that BarbaraClark and JudySchexsnydre were also employed in thestitching department where the six discnminatees were laid off on January6 Respondent cites part of the testimony of Turnage,who, however, wasnot employed until several months after that layoff.Turnage did not knowJudySchcxsnydre and identified Barbara Clark essentially as a printer Thelatter testified that she was doing printing work but had done stitching whenshe started work in August 1971 Judy Schexsnydre did not testify, butanother employee testified that she had done stitching Also,even Turnage,as the Administrative Law Judge found,"grudgingly acknowledged" thatBarbara Clark performed some work in the stitching department uponoccasionThe payrollrecords in evidence,covering DecemberI, 1971, toJune21, 1972,are not without ambiguity but suggest that Barbara Clarkand JudySchexsnydre may have been doing work other than stitchingabout the time of theJanuary 6 layoffsHowever,the record as a wholesuggests that the Respondent'soperation was not one of well-defineddepartments and that it was not unusual for employees to make themselvesuseful in more than one capacity For example,stitchers also did scrappingand cleanup work,and Barbara Clark worked in the office from 8 to 9.30a in, as well as doing printing and some work in stitching.We would findthe layoff of the six stitchers discriminatory whether or not Clark andSchexsnydre-who were white and were not laid off-were"the only otheremployees who worked in the stitching department.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thesecases were heard at New Orleans,Louisiana,on June 20,21, and22, 1972,1pursuant to an amended charge filed onMay I by General Truck Drivers, Chauffeurs, Warehouse-men and Helpers, Local 270, affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpersof America, Ind. (herein referred to as theUnion), a charge filed on April 18 by Melvin J. Clark, anindividual, and a charge filed on May 2 by RandolphMazin,an individual,and a consolidated complaint issuedon May 3 and amended on June 5.The consolidated complaint alleges that Acme Paper BoxCompany(herein referred to as the Respondent)violatedSection 8(a)(1), (3), (4), and(5) of the National LaborRelations Act, as amended(herein referredto as the Act),by threatening employees it would not have a union andwith plant closure;promising them benefits;solicitingthem to help defeat the Union;creating an impression ofsurveillanceof their union activities;discriminatorilytransferring an employee and laying off and/or discharg-ing seven employees because of union or protectedconcerted activities; discriminatorily laying off and/ordischarging an employee for having filed a charge andgiving testimony under the Act; discriminatorily reducingand changing the work hours of its employees because ofunion or protected concerted activities; and refusing tobargainwith the Union by unilaterally reducing andchanging the work hours of its employees.Respondent in its answer filed on May 26 and amendedon June 14 denied having violated Section8(a)(1), (3), (4),or (5) of the Act and further denied certain jurisdictionalallegations.The issues are whether Respondent violated Section8(a)(l), (3), (4), or (5) of the Act by engaging in unlawfulthreats,promises,solicitations,or created an impression ofsurveillanceof union activities;by discriminatorily orunilaterally without bargaining with the Union reducingand changing employees' work hours; and by discriminato-rilytransferring one employee and laying off and/ordischargingeightemployees.An additional issue iswhether Respondent's operation meets the Board's juris-dictional standards.At the hearing the parties were afforded full opportunityto introduce relevant evidence,to examine and cross-examine witnesses,to argue orally on the record, and tosubmit briefs.Upon the entire record in this case and from myobservation of thewitnesses, and after due consideration ofthe briefs filed by General Counsel and Respondent, Ihereby make the following: 2iAll the dates referred to are in 1972 unless otherwise stated2Respondent subsequent to the close of the hearing filed a motionopposed by General Counsel to reopen the record for the purpose of201NLRB No. 32 ACMEPAPER BOXFINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTUnited Paper Company, Inc. (herein referred to asUnited), a Louisiana corporation, with its principal placeof business located in New Orleans, Louisiana, is engagedin the wholesale distribution of paper products. During the12-month period preceedingissuanceof the amendment tothe consolidated complaint on June 5, United purchasedand received goods valuedin excessof $50,000 whichgoods were delivered directly to it in Louisiana from pointslocated outside the State of Louisiana. Based upon thesefacts, admitted by the pleadings, I find that United is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.Respondent, which has its plant located in the vicinity ofNew Orleans, Louisiana, where it is presently engaged inthemanufacture of folding paper cartons,3 is a whollyowned division of United and has been since November1970when United purchased all of the assets of acorporation known as Acme Paper Box Company where-upon that corporation was dissolved. Prior to its dissolu-tionthe corporation chartered in October 1968 bymembers of the family of Dominick Riso, the sole ownersofUnited, the corporation engaged in no manufacturingoperations but primarily existed in name only. Respon-dent's records show since it began production in August1971 up through the end of March for which period figuresare available, Respondent purchased materials for use initsoperations valued at approximately $42,3794 out ofwhichmaterials valued at approximately $23,505 werereceived from out of the State.However, for the purposes of determining jurisdictionwhere there is only a single corporate entity involved, ashere, conducting different operations, even though suchoperations are not integrated and or of a different nature,the totality of the employer's operations are considered forjurisdictional purposes .5 Therefore, considering the totalityof United's operations which meet the Board's jurisdiction-al standards I find that Respondent, which is a division ofUnited, also meets the Board's jurisdictional standards andisan employerengaged incommerce within themeaningof Section 2(6) and (7) of the Act .6II.THE LABORORGANIZATION INVOLVEDRespondent orally amendedits answerto admit, and Ifind, that General Truck Drivers, Chauffeurs, Warehouse-receiving evidence bearingon the credibilityof oneof General Counsel'switnesses,Uyless Landry. Attachedwas a documentpurporting to be a truecopy of acourtrecord forthe Criminal DistrictCourt for the Parish ofOrleans, showinga Ulysses Landrywas convicted of attempted murder inFebruary 1963. The motion is herebydenied on the groundsthe evidenceproffereddoes not constituteeither newly discoveredevidence or evidencewhich was previously unavailable.3The partiesstipulatedRespondent began production at its plant inAugust 1971.4These figures do not includepurchases of equipment.5Spinnenweber Builders, Inc. d/b/aMariemont Inn,145 NLRB 79;Appliance Supply Company,127 NLRB 319;Potato Growers CooperativeCompany,115 NLRB 1281.6The "single employer" theory relied on bythe partieswhich normallyrelates toseparatecorporateentities is inapplicable to the situation herewhere onlya singlecorporate entity is involved Accordingly,no findings241men and Helpers, Local 270, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Ind., is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Termination of the Stitching DepartmentEmployeesThe operations performed in the stitching departmentinclude folding, bending, and stitching boxes. Stitchingconsists of using machines to insert staples in the corners ofthe boxes.The six discriminatees, Edith Lenior, Emily Landry,Alice Hillard, Geraldine Williams, Ernestine Williams, andEthel Adams, were all employed in that department. Onlytwo other employees, Barbara Clark and Judy Schexsny-dre, both inexperienced stitchers, were employed in thedepartment.About January 3,7 the supply of unstitched boxes thestitching department employees were working on had beenexhausted. Instead of being laid off from work8 they wereassigned hand scrapping work.9 According to both EmilyLandry and Ethel Adams, General Manager Riso instruct-ed them to continue scrapping until more boxes arrived.General Manager Riso was both evasive and contradic-tory in his testimony concerning what if any duties thestitching department employees had been assigned whentheunstitchedboxes had been completed. He firstcontended the stitching department employees instead ofbeing laid off were permitted to finish out the work day byperforming clean up work but subsequently changed histestimony by stating they were also assigned scrappingwork on January 4 and 5 in order to complete theworkweek which ended on Wednesday. However, thediscriminateeswere not laid off on Wednesday butreported to work on Thursday, the beginning day of thenew workweek, and continued scrapping work until theywere terminated at 12 o'clock noon on January 6. The dateand time of their terminations are based upon the creditedtestimoniesof the six discriminatees in the stitchingdepartment corroborated by Barbara Clark, ThomasWilliams, and Uyless Landry. Although General ManagerRiso testified the six discriminatees last worked on January5, I find implausible his proffered explanation that if thesix discriminatees did work on January 6 it was because hehave been made with respect to the evidence adduced relating to suchtheory.Further, it is unnecessary to rely uponTropicana Products, Inc.,122NLRB121, used as a basis for asserting jurisdiction in the representationproceedingin Case 15-RC-4790 SeeAirlines Parking, Inc.,196 NLRB No.154.Several of the discnmmatees were under the impressionthey beganscrapping workon Friday, December 31, 1971, whileRespondent's recordsindicate some stitching work was performed as late asJanuary 48On the onlyprevious occasion when they had runout of boxes whileemployed byRespondent they had been laid off from work9Theoutlines of boxes are impressed on blank sheets of materials usedinmaking boxes and separated along the outer edgesfrom the excess orwaste materialby perforatedlines. Scrapping is the processwhereby the boxmaterial is separated from the waste material andis normally performed bystacking the sheets,evening up their edges,then by using a special hammerstriking along the perforated edges thus separating the waste material 242DECISIONSOF NATIONALLABOR RELATIONS BOARDhad failed to notify them not to report and because of sucherror had paid them out of his own pocket.The initial contact between Respondent's employees andthe Union occurred on January 4. That evening five of thediscnminatees,Edith Lenior, Emily Landry,GeraldineWilliams, Ernestine Williams, and Ethel Adams, met withUnionBusinessAgentWilliams Cole and signed cardsrequesting a Board election. 10The following day the Union sent Respondent a certifiedletter advising it represented a majority of Respondent'semployees in a unit including"all stitchers,printers,offsethelpers, truck drivers, and mechanics" and requested ameeting to negotiate a contract." The Union's letter wasreceived by General Manager Riso on January 6. Risoadmitted signing the receipt dated January 6. BarbaraClark who worked in the office between 8 and 9:30 a.m.credibly testified she was present when the letter wasreceived by Riso and placed the time at approximately 9a.m.Riso, who did not specifically deny her testimony,only statedmail wasnormally received about 11a.m. Histestimony that he was not aware of the employees' unionactivitiesuntil the day after the stitching departmentemployees had been terminated, which would have beenJanuary 7, was clearly disproved by the credible evidence.His admitted reaction when informed the Union wasattempting to organize the plant was a decision to submithisown resignation which he subsequent prepared al-though he did not resign.According to discriminatees Alice Hillard, GeraldineWilliams,and Ernestine Williams they were first informedby General Manager Riso at the 10 a.m. break on January6,which was approximately an hour after Riso hadreceived the Union's letter, that the stitching departmentemployeeswere to leave at noon. At noon the sixdiscriminatees, Edith Lenior, Emily Landry, Alice Hillard,Geraldine Williams, Ernestine Williams, and Ethel Adams,were terminated. Neither Barbara Clark or Judy Schexsny-dre, the only other employees who worked in the stitchingdepartment and who are both white employees, was laidoff nor were employees in any other departments.Barbara Clark testified that same afternoon,about 1:30or 2 p.m., General Manager Riso inquired whether sheknew anything about the colored girls tryingto get a unionin whereupon she replied she didn't. The six discriminateesare allblackfemale employees.Thomas Williams testified that about 2 days after thestitching department employees were terminated GeneralManager Riso,while instructing him on packing andremoving some of the stitching machines,12 commented hehad too many Negroes working for him. Several days laterRiso told him it looked like some of the Negro women hadgotten together and gone to the union hall to get a union.General Manager Riso denied having made the state-ments attributed to him by Barbara Clark and ThomasWilliams.However, he did acknowledge having made a10Thisfinding is based on the undisputed testimony of Business AgentCole which I credit11The Unionon January 7 filed the representation petition in CaseI5-RC-4790seeking to represent Respondent's employees.i2The machines were removed and sent to United'swarehouse butsubsequently returned General Manager Riso without further explanationstated they were removed for business reasonssworn statement to a Board agent that he was reasonablysure the black employees had filed the petition. I credit thetestimonies of both Barbara Clark 13 and Thomas Williamsand find Riso made such statements to them. Riso, whotestified in an evasive manner on crucial issues andadmitted having made prior sworn statements whichcontradicted his testimony at the hearing did not impressme as a credible witness. Therefore, I find that Riso'sstatement to Williams concerning the union activities ofcertainother employees was sufficient to constitutecreating an impression of surveillance of their unionactivities thereby violating Section 8(a)(1) of the Act.Although Edith Lenior, Alice Hillard, and Ethel AdamstestifiedGeneral Manager Riso told them on January 6 tocallback the following week to inquire about when toreturn to work when they did so he informed them he hadeither lost his contract or was going out of the stitchingbusiness. Riso first denied saying anything to the discrimi-natees on January 6 but then changed his testimony bystating he couldn't recall. However he denied which Idiscredit any of them thereafter contacted him or returnedseeking work.14On the day following their terminations Respondentreceived additional boxes to be stitched from FinnIndustries, its principal customer. Uyless Landry, whosetestimonywas partially corroborated by both BarbaraClark and Edith Lenior who had gone to the plant seekingwork, testified he unloaded 8 to 10 skids of unstitchedshrimp boxes on Friday and 10 to 12 additional skids onMonday. Each skid contained between 10,000 to 12,000boxes.is Riso admitted additional boxes were received butclaimed they were not received until approximately 10 dayslater and only consisted of approximately 50,000 boxes.However, no evidence either by records or witnesses wasoffered to corroborate his testimony. I credit the testimo-niesofLandry,Clark,and Lenior rather than theuncorroborated testimony of Riso and find that a total ofat least 18 skids of unstitched boxes were receivedbeginning the day after the discriminatees were terminated.While Riso contended he wasn't expecting the boxes andhis contract with Finn Industries had expired, he acknowl-edged the boxes received were not returned but weresubsequently stitched without the stitching departmentemployees being recalled.Although General Manager Riso testified at the hearingthe discriminatees had only been laid off from work and hehad expected to recall them when boxes were available,when confronted with an affidavit he had given to a Boardagent he admitted stating the reason he did not rehire theblack stitchers was because they had caused too muchtrouble such as stopping work if the water jug was empty,they were constantly griping, and seemed to have chips ontheir shoulders and thought he was discriminating againstthem. Additional evidence the discriminatees had beenterminated rather thanmerely laid off consisted of13The questioning of BarbaraClark was notalleged to constitute aviolation.14Whilethe record indicates some of the discnminateesmay havereturned towork in May theiralleged reinstatements were not litigated atthe hearingisGeneralManager Riso stated 4 machinescould stitch up to 12,000boxes a day. ACMEPAPER BOXevidenceworkin the stitching department was performedby other employees without having recalled the discrimina-tees.Uyless Landry, Barbara Clark, Thomas Williams, andSusan Williams all testified stitching department work wasperformed by other employees including Debbie Abrams,Al-,Randy or Ronny Hernandez, Hilda Turnage,BeatriceWegmann, Barbara Clark, and Judy Schexsnydre.SusanWilliams, who was hired in March for work inanother department, stated she bent boxes and stitched forabout a week. General Manager Riso testified HildaTurnage and Beatrice Wegmann were hired the first part ofApril to learn the stitching operations in order that one ofthem could become a floorlady for that department.Although they were allegedly not hired to performproduction work, Turnage who confirmed Riso's testimonyshe was hired to become a floorlady acknowledged thatboth she and Wegmann had folded boxes. Turnage alsogrudgingly acknowledged Debbie Abrams and BarbaraClark performed some work in the stitching department.Apartfrom their testimonies,Respondent's ownpayrollrecords confirm the fact other employees were assignedwork in the stitching department without the discrimina-tees having been recalled.B.Additional Threats andSolicitationsIn addition to those incidents treated elsewhere in thisDecision the following incidents were alleged as violations.During early January after the stitching departmentemployees had been terminated Thomas Williams had aconversation with General Manager Riso in the presenceof another employee, George Walter. Williams testifiedRiso informed him he was opposed to the Union coming inand asked Williams whether he could help him. Risoshowed him a resignation letter which he planned to give tohis father at the end of the month in the event he couldn'thandle the Union. Williams upon returning the letter toldRiso he would do all he could whereupon he himself askedWalter, who didn't reply, whether he was going to vote fortheUnion.Williams further recalled Riso stating hewouldn't toleratea unionbecause the Company was toosmall adding it was growing and in the future they could beone big happy family.GeneralManager Riso, while denying having made theremarks attributedto him byWilliams or discussing hisresignation letter,acknowledged having asked Williams forhis help but contended it was for help in running the plant.He also stated he subsequently posted his resignation letteron the bulletin board where it was available to allemployees.IcreditWilliams' version of the conversation and findGeneral Manager Riso solicited his help in defeating theUnion and threatened him and Walter by stating hewouldn't tolerate a union, thereby violating Section 8(a)(1)of the Act.16 Riso, in addition to the reasons previouslystated for discrediting him, offered no logical explanationwhy he had individually solicited Williams' help.16 1 do not find as urged by General Counsel that Riso's threat to resign,a right he was entitled to, was tantamount to a threat to close the businesssince it presumes without foundation the business could not operate withoutRiso17 In the absence of newly discovered or previously unavailable evidence243Two witnesses,Barbara Clark and Thomas Williams,testified concerning a speech which General Manager Risoallegedlymade to all the employees. The date of thisspeech was not established by the record. According toClark it occurred a few days after Respondent had receivednotice there was going to be an election.Williams firstplaced it as occurring the latter part of January but laterstated it had occurred about 3 weeks before he quit work inJune.Clarkcould only recall General Manager Riso stating hewould resign before a union would be put in and that hehad already written out his resignation.Williams' versionwas Riso,who appeared to be reading from a paper, afterrelating how the Company was losing money,stated it wasa growing company and that a union was out of thequestion but in the future they could be one big happyfamily when everybody reached the point of being moreproductive at their jobs.Riso after asking if there were anyquestions told them to vote their own convictions andstated he was not telling them not to vote for a union butonly what the situation was as he saw it.Williams furtherrecalled but only pursuant to leading questions that Risosaid he would rather shut down than have a union come inand inquired how would they like someone coming intotheir homes and telling them what to do.General Manager Riso denied making such statements.Inview of the lack of corroboration between thetestimonies of Clark and Williams concerning what wasallegedly said, the uncertainity as to the date of the speech,the questionable nature of Williams'testimony establishedin pertinent part only through leading questions and Riso'sdenial I do not find the evidence sufficient to prove Risomade such statements.C.Reductionand Change of Work HoursThe consolidated complaint alleged in part that onMarch 8, following a Board-conducted election held onFebruary 29, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent's em-ployeesinthefollowingunitfoundappropriate:All employees of the Employer at the Employer's 400Jefferson Highway, New Orleans, Louisiana, manufac-turing facility, including stitchers, printers,offsethelpers, fork lift drivers, truck drivers, the mechanic,and die cutters; excluding all other employees, officeclerical employees, guards and supervisors as defined inthe Act.Although Respondent in its answer denied these allega-tions it did not attempt to disprove them.'? Having takenas requested official notice of the certain records in therepresentation proceeding, Case 15-RC-4790, I find thattheUnion following a Board-conducted election held onFebruary 29 pursuant to a Decision and Direction ofElection issued on February 3 was certified on March 8 asthe exclusive representative of Respondent's employees inor specialcircumstances a Respondent in an 8(a)(5) proceeding is notentitled to relitigate issues which were or could have been litigated in a priorrepresentation proceeding. SeePittsburgh Plate Glass Co. v. N.LR B,313U.S. 146,162;Rules and Regulations of the Board,Secs. 102.67(f) and102.69(c). 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe aforementioned appropriate unit and represents thoseemployees.The pleadings herein establish on or about March 6Respondent reduced the hours of employment andchanged the reporting and departure times of certainemployees in the bargaining unit.According to GeneralManager Riso's testimony theemployees'starting time was changed from 7:30 to 8 a.m.in order to have the entire crew report at the same timewith the 4 p.m. departure time's remaining the same thusreducing the workweek of those affected from 40 hours to37-1/2 hours.Riso stated only four employees, JoeHolloway, Uyless Landry,19 RichardJames,and ArmandTrujillo, had been reporting at 7:30 a.m. Although Risotestified the change was made for economic reasons anddue to a lack of supervision he admitted an additionalreason for the change was because he blamed himself forthe employees having gone to the Union. His explanation,in part, was the employees without supervision had utilizedtheir time in organizing themselves whereas with supervi-sion they would have had less time to organize.The announced change in hours first posted on Respon-dent's bulletin board on March 1 became effective March6.Riso admitted the change in hours was made withoutconsulting or negotiating with the Union.Riso's bare assertion unsupported by any probativeevidence the change was contemplated at some unspecifieddate in January is rejected. Further, Respondent, whichadmitted hiring 23 employees between January 6 and May15, did not justify its contention the change which onlyaffected some of the unit employees was made foreconomic reasons.D.The Termination of Randolph MazinThe consolidated complaint alleged Randolph Mazinwas laid off and/or discharged on or about April 17 andthereafter refused reinstatement because he had filedcharges and gave testimony under the Act. Respondent inits answer admitted discharging Mazin on the grounds hehad filed a false charge with the National Labor RelationsBoard.GeneralManager Riso testified when Mazin,who hadfiled an unfair labor practice charge against Respondentwhile on a 1-week suspension allegedly for absenteeism,attempted to return to work he discussed the charge withhim, telling him he had charged them falsely for somethinghaving to do with union activities. Riso stated he theninformed Mazin he was suspended indefinitely until thecharge was dropped. Subsequent to Mazin's discharge RisostatedMazin was rehired on advice of counsel and forwork in the stitching department.20E.The Transferand TerminationofMelvin ClarkMelvin Clark began work for Respondent in Decemberand worked as a truckdriver making local deliveries and1AThe answer which admitted the departure time was changed was notamended19While Riso indicatedLandryhas since returned to a 7 30 a m startingtime, no date was established20While the record indicates prior to his discharge,Mazin was intraining,learning to become a diecutter operator,his alleged reinstatementassistingin scrapping work until he was transferredwithout loss of pay to scrapping work full time. The exactdate of his transfer21 was not established by the record.Clark's impression was he was transferred about a monthand a half after the election held on February 29.According to Giselle Riso,22 General Manager Riso, andRichard James, who was Clark's supervisor, the transferoccurred prior to the election. Since Respondent's recordswhich show that Darrel Balsamo who replaced Clark astruckdriverwas employed in early February whichcorroborates the testimony of Respondent's witnesses andin view of the uncertainty of Clark's testimony, I find thetransfer occurred in early February prior to the election.General Manager Riso stated Clark was transferred fromhis truckdriver duties because he was not a capable driverfollowing reported incidents the new truck operated byClarkwas found to be without oil and repairs wererequired on the clutch. Riso stated on both occasions hetalked to Clark. Richard James corroborated Riso'stestimony Clark was a poor driver. Besides those occasionsconcerningthe lack of oil and clutch repairs, James statedClark was slow on deliveries, failed to keep the truck clean,and on one occasion while riding with Clark he hadobserved him skip second gear. When he questioned Clarkwhy he skipped gears Clark replied it was his normal way.Clark admitted Riso had criticized him about the oilbeing low and about the clutch. He also admitted on oneoccasion skipping second gear while James was riding withhim but denied James ever criticized his work as a driveralthough he had told him to keep the truck clean.Clark, whose union activities were limited to attendingthe initial union meeting held on January 4 at which hesigned a card to obtain a Board election 23 and perhaps oneother meeting, testified beginning after the Union had wonthe election which he contended was prior to his transferhe was harrassed by Richard James and Armand Trujillo.Neither James or Trujillo were alleged to be supervisorswithin the meaning of the Act. Describing the allegedharrassment Clark stated while scrapping James wouldrepeatedly say good morning to him and assign him suchduties as sweeping whereupon Trujillo who wasn't doinganything would appear with a smirk on his face. On oneoccasion Clark stated he accused James of playing withhim whereupon James apologized stating Riso and Trujillohad put him up to it. Clark also claimed James, Trujillo, orGeneral Manager Riso would follow him to the restroomeach time he went and wait until he came out. UylessLandry corroborated Clark's testimony about Jamesspeaking to Clark and assigning him jobs.Richard James denied harrassing Clark or following himto the restroom. However, he testified he did assign Clarkas he did other employees duties such as cleaning up whenhe found them talking where it interfered with their work.Clark although called as a rebuttal witness did not deny hewas talking on those occasions when he was assigned work.Further, Clark when confronted with an affidavit taken bywas not litigated2iAlthoughMarch 10 was the date alleged in the consolidatedcomplaint,Respondentorallyamended its answer todenythe date22Giselle Riso is the wife of General Manager Riso23Union BusinessAgent ColewitnessedClarksignthe card ACMEPAPER BOXa Board agent wherein he stated James and Trujillo hadfollowed him to the restroom acknowledged he had madeno mention of Riso having followed him. Trujillo did nottestify.Since neither James norTrujillowas a supervisor underthe Act; the failure of Clark or Landry to refute James'assertion cleanup duties were assigned to prevent talkingwhen interfering with work;Clark's omission of includingRiso's name in his affidavit;and in view of the denials byRiso and James,Iam not persuaded the evidence issufficient to establish Respondent harrassed Clark and sofind.According to the pleadings Clark was discharged on orabout April 11. The reason given by General ManagerRiso was because Clark had refused to take instructions.On the occasion which precipitated his discharge Clark wasscrapping boxes using his hands rather than a hammer.When Uyless Landry with whom he was working left thework area Clark began scrapping with Landry's hammerbut upon finding it difficultresumed usinghis hands. Clarkclaimed the boxes were too flexible to even up and use ahammer.GeneralManager Riso,upon observing Clarkusing his hands,shouted several times for him to use thehammer which he did but then quit for fear of damagingthe boxes. When Riso again told him to use the hammer heresponded by asking Riso to show him how.Riso firstinstructedLandrywho was reluctant and then James toshow Clark how. While there is a conflict in the testimoniesofClark,Landry,GeneralManager Riso, and Jamesconcerning whether on that occasion the boxes were tooflexible to even up and to use a hammer,Icredit thetestimonies of Riso and James and find scrapping couldhave been performed with a hammer which is consistentwith Clark's own testimony that he was scrapping with ahammer although he had found it difficult and that it wasnot impossible as Landry alleged. Moreover, after Jameshad testified they were scrapping cake boxes that daywhich were not flexible, Clark who had been unable on hisdirect examination to identify the type box, on rebuttaltestimony confirmed it was a cake box although stillmaintaining it was flexible. Apart from the flexibility ClarktestifiedRiso kept shouting for him to do it as he hadinstructedorhe would send him home. Clark, whoadmitted losing his temper, informed Riso that nobodyincluding him could send him home. When Riso told himto shut up he responded by telling Riso not he or anyonecould tell him when to shut up. Clark stated Riso told himifhe didn't shut up he would punch him out. AlthoughClark stated when Riso left to go to the timeclock to punchhim out he began scrapping with the hammer, Landrycorroborated Riso's testimony that Clark was punched outwhen he refused to do the work as instructed. Clark uponleaving admitted calling Riso a "white racist."Ido not credit Landry's additional testimony denied bybothJames and Giselle Riso who impressed me as crediblewitnesses that following Clark's discharge Giselle Riso hadinstructed James to scrap but when James began using hishands instead of a hammer she toldLandry to tellJames touse a hammer or General Manager Riso would fire him,laughing while she said it. Moreover inasmuch as GeneralManager Riso discharged Clark and not Giselle Riso, who245was not alleged to a supervisor,Iwould not find thealleged remark occurring after Clark's discharge significanteven if made.Clarkadmitted prior to his discharge General ManagerRiso on three or four occasions a week had instructed himto scrap with a hammer. Riso had also informed him hewas not scrapping correctly and had instructedLandry toshow him how to scrap and for him to use a hammer.Clarkfurtheradmitted on another occasion whichoccurred several weeksprior tohis discharge he had hadsome words with Riso over instructions given by Riso inconnection with scrapping corrugated circles.F.Analysis and ConclusionsGeneral Counsel contends,while Respondent denies, inaddition to denying jurisdiction, that Respondent violatedSection 8(a)(1), (3), (4), and (5) of the Act by engaging inunlawful threats,promises,and solicitations, by creating animpression of surveillance of union activities,by discrimi-natorily and unilaterally,without bargaining with theUnion, reducing and changing employees work hours, andby discriminatorily transferring one employee and layingoff and/or discharging eight employees.Having already found Respondent's operations meet theBoard's jurisdictional standards and that Respondentthrough its General Manager Riso violated Section 8(a)(1)of the Act by creating an impression among the employeesthat their union activities were under surveillance,solicit-ing an employee to help him defeat the Union, andthreatening two employees that the Respondent would nottolerate the Union in the plant, the remaining issues to bedecided are whether Respondent violatedtheAct byreducing and changing the employees' work hours and bytransferringan employee and by laying off and/ordischarging eight employees.Withrespect to the reduction and change in theemployee's work hours, the pleadings and testimony ofGeneral Manager Riso admit that on March 6 there was areduction in work hours and changes in the reporting anddeparture times of certain employees in the bargaining unitwhich were made by Respondent without consulting orbargaining with the Union which had been selected by theemployees as their bargaining representative.Where anemployerwithoutbargainingwith the Union whichrepresents its employees makes unilateral changes involv-ing bargainable matters,such acts constitute a refusal tobargain under Section 8(a)(5) of the Act.N.LR.B. v. BenneKatz,et al.,369 U.S. 763.Hereprior to thechanges firstannounced on March I the employees had voted selectingthe Union as their bargaining representative. The fact suchunilateral action occurred prior to the formal issuance of acertification is immaterial.Tampa Crown Distributors, Inc.,121NLRB 1622;FlemingManufacturing Company, Inc.,119 NLRB 452. Therefore, I find Respondent, by unilater-ally reducing the work hours and changing the reportingand departure times of certain employees in the bargainingunit which is a bargainable matter without first consultingand bargaining with the Union which represented itsemployees, violated Section 8(a)(5) of the Act, and sincesuch conduct interfered with, restrained, and coercedRespondent's employees in the exerciseof their rights 246DECISIONSOF NATIONALLABOR RELATIONS BOARDunder Section 7 of the Act, also violated Section 8(a)(1) oftheAct.Further,in view of General Manager Riso'sadmission that one of the reasons for making the changeswas because the employees had utilized their time toengage in union organizing activities and the timing ofsuch changes first announced the day after the employeeshad selected the union as their bargaining representativeconsidered in light of evidence establishing Respondent'sunion animus found elsewhere in this Decision,I find thatRespondent by reducing the work hours and changing thereporting and departure times of its employees did so forthe purpose of discriminating against the employees forhaving engaged in union activities and for selecting theUnion as their collective-bargaining representative andthereby violated Section 8(aX3) and(1) of the Act.The evidence established the six discriminatees em-ployed in the stitching department were abruptly terminat-ed almost immediately upon Respondent's receipt of theUnion's letter demanding recognition and bargainingwherein it claimed to represent a majority of Respondent'semployees including those in the stitching department. ThefactGeneralManager Riso held the discriminateesresponsible for the Union was established through thetestimoniesofBarbaraClark and Thomas Williams.Respondent's defense that the discriminatees had been laidoff for lack of work and were to be recalled when work wasavailable was completely refuted by Riso's own admissionshe had not rehired them because of complaints they hadmade and Respondent's records and the credited testimo-nies of other witnesses showing employees were assignedand performed work in the stitching department withouthaving recalled the discriminatees.Respondent'sanimustoward the Union was clearly demonstrated not only bythe other conduct herein found unlawful but by GeneralManager Riso's reaction upon first learning of the Union'sorganizing activities of deciding to submit his ownresignation.Under these circumstances, including the abruptness andtiming of the discharges in relation to obtaining knowledgeof the employees'union activities,holding the discrimina-tees responsible for the Union's activities,the rejection ofRespondent'sdefense,and Respondent's animus towardthe Union,especially Riso's reaction upon first learning ofthe union activities, I find that General Counsel has provenby a preponderance of the evidence that the six discrimina-tees in the stitching department,Edith Lenior, EmilyLandry,AliceHilliard,GeraldineWilliams,ErnestineWilliams,and Ethel Adams,were discriminatorily dis-charged because of union activities and to discourage otheremployees from engaging in such activities therebyviolating Section 8(a)(3) and(1) of the Act.Having found the six stitching department employeeswere discharged as a group for discriminatory reasons thefact Alice Hilliard was not a member of the Union or heractivities known to Respondent is immaterial.NorthwesternPublishing Company,144 NLRB 1069, 1073, fn. 14, enfd.342 F.2d 521(C.A.7);Arnoldware Inc.,129 NLRB 228.Concerning the discharge of Randolph Mazin,Respon-dent through its pleadings and the testimony of GeneralManager Riso admitted Mazin was discharged on or aboutApril 17 by their refusal to reinstate him because he hadfiled an unfair labor practice charge against Respondentwith the National Labor Relations Board.Section 8(a)(4)of the Act in part prohibits an employer from dischargingor discriminating against an employee for having filed anunfair labor practice charge.Therefore,Ifind thatRespondent by refusing to reinstate Mazin for having filedtheunfair labor practice charge against Respondentviolated Section 8(a)(4) and(1) of the Act.SeeWhitfieldPickleCompany,151NLRB 430,enfd.asmodified onother grounds 374 F.2d 576(C.A. 5). Respondent's defensethatMazin had filed a false charge,a matter not proven, isrejected.The fact an employer believes the charge filed isfalse or the ultimate proof does not sustain the validity ofthe charge is no defense.Waterman Industries Inc.,91NLRB 1041, 1043, fn. 8.Both the transfer and discharge of Melvin Clark werealleged to be discriminatory.General Counsel in soarguing relies on the alleged harassment of Clark and thefact Clark is black on the theory Respondent felt the blackemployees were responsible for the Union.The allegedharassment by Respondent has already been rejected bymy previous findings and I do not find persuasive theargument Clark's race was a factor in discharging himbecause of the Union.While I have found the black femaleemployees in the stitching department were discriminatori-lydischarged those employees had been singled outbecause of union activities whereas in Clark's case there isno evidence his limited union activities were known toRespondent or a valid basis existed for inferring suchknowledge.Other black employees, for example,UylessLandry, who was promoted,were not proven to have beendiscriminated against.Apart from any lack of knowledge of Clark's unionactivities, the evidence established Respondent had causeboth to transfer and discharge Clark. Clark admitted thecomplaints pertaining to the lack of oil in his new truckand repairs to the clutch resulting in his transfer whichoccurred prior to the election and before Clark's allegedharassment began.Clark also admitted that on the day ofhis discharge he became angry and refused to do the workas General Manager Riso had instructed him. The fact, asacknowledged by Clark and corroborated by Landry, thatRiso on numerous occasions previously had instructed himto use the hammer while scrapping distracts from anyinference that the same instructions given on the day of hisdischargewere a pretext to conceal a discriminatorymotive for his discharge.Itappears from Clark's owntestimony had he followed rather than resisted Riso'sinstructions he would not have been discharged.Rather itappears his discharge was precipitated by his overlysensitive reaction to Riso's managerial authority whom hecompared to a ruler or emperor on the day of his discharge.Therefore considering the reasons and circumstancesunderwhich Clark was transferred and subsequentlydischarged in addition to the absence of any evidence toestablish knowledge of Clark's limited union activities or avalidbasison which to infer knowledge, I find thatGeneral Counsel has failed to prove by a preponderance ofthe evidence as is his burden that Respondent eithertransferred or discharged Clark for discriminatory reasonsunder the Act. ACME PAPER BOX247Therefore, I find for the reasons stated that it has beenestablished by a preponderance of the evidence Respon-dent violated Section 8(a)(1), (3), (4), and (5) of the Act inthose specificinstanceswhich I have found.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above,have a close, intimate,and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAWWilliams, and Ethel Adams on January 6, 1972, and bythereafter refusing to reinstate them,for having engaged inunion activitiesand todiscourageother employees fromengaging in such activities,Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) ofthe Act.9.By discharging its employee Randolph Mazin on orabout April 17 and thereafter refusing to reinstate him forhaving filed an unfair labor practice charge with theNational Labor Relations Board, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(4) and(1) of the Act.10.Theaforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.1.Acme Paper Box Company and United PaperCompany, Inc., are employers engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act.2.General Truck Drivers, Chauffeurs, Warehousemenand Helpers, Local 270, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Ind., is a labor organization within themeaning of Section2(5) of the Act.3.All employees of the Respondent at the Respon-dent's 400 Jefferson Highway, New Orleans, Louisiana,manufacturingfacility,including stitchers,printers, offsethelpers, forklift drivers, truck drivers, the mechanic, anddie cutters; excluding all other employees, office clericalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4.At all times material herein the Union has been, andis now, the exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act.5.By unilaterally reducing the work hours and chang-ing the reporting and departure times of certain unitemployeeswithout consulting or bargaining with theUnion as their statutory representative, Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) and(1) of the Act.6.By reducing the work hours and changing thereporting and departure times of certain of its employeesbecause of union activities and for their having selected theUnion as their exclusive representative for the purposes ofcollective bargaining Respondent has engaged in unfairlabor practices in violation of Section 8(a)(3) and (1) of theAct.7.By creating an impression among its employees thattheir union activities are under surveillance, by solicitingemployees to help defeat the Union, and by threatening itsemployees that it will not tolerate a union in the plant,Respondent has interfered with,restrained, and coerced itsemployees in the exercise of their rights guaranteed inSection 7 of the Act, and has engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act.8.By discharging employees Edith Lenior, EmilyLandry,AliceHilliard,GeraldineWilliams,Ernestine24 SeeBrotherhood of Teamsters & Auto Truck Drivers, Local No 70,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen& HelpersTHE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1), (3),(4), and (5) of the Act, I shall recommend that it be orderedtoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.With respect to the unlawful reduction in the workhours and changes in the reporting and departure times ofcertain employees in the bargaining unit I shall recom-mend that Respondent revoke such changes and to restorethose conditions as existed prior to March 6 when theywere changed and to make whole those employees affectedby the change for any loss of earnings they may havesuffered as a result of the reduction in their work hours andchanges in the reporting and departure times.Since therecord indicates one employee has already been returnedto the earlier starting time,the restoration of the earlierstarting time would not unduly burden Respondent.Since I have found Respondent refused to bargain withtheUnion by unilaterally making such changes, I willrecommend that Respondent upon-request bargain withthe Union concerning these matters. It is further recom-mended that Respondent shall be ordered to immediatelyreinstateEdith Lenior, Emily Landry, Alice Hilliard,Geraldine Williams, Ernestine Williams,Ethel Adams, andRandolph Mazin to their former jobs or, if their jobs nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority and other rights and privileges,and make each of them whole for any loss of earnings andcompensation they may have suffered because of theunlawful discrimination against them in their employment.Backpay shall be computed in accordance with theformula and methods prescribed by the Board inF.W.Woolworth Company,90 NLRB 289, and payment of 6percent interest per annum shall be computed in themanner prescribed by the Board inIsisPlumbing &Heating Co.,138 NLRB 716. In view of the nature of theunfair labor practices herein found which clearly demon-strates a proclivity to violate the Act, Respondent shall befurther ordered to cease and desist from"in any manner"infringing upon the rights guaranteed to its employees bySection 7 of the Act.24of America (Sea-Land of California Inc),197 NLRB No. 24. 248DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 25ORDERRespondent, Acme Paper Box Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Making unilateral changes in the hours of employ-ment and schedules of work or other terms and conditionsof employment without first consulting and bargainingwith General Truck Drivers, Chauffeurs, Warehousemenand Helpers, Local 270, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Ind., or in any other similar or relatedmanner refusing to bargain collectively with the aforesaidUnion as the exclusive bargaining representative of theemployees in the following appropriate unit:All employees of the Respondent at the Respon-dent's 400 Jefferson Highway, New Orleans, Louisiana,manufacturing facility, including stitchers, printers,offsethelpers,forkliftdrivers,truckdrivers,themechanic, and die cutters; excluding all other employ-ees, office clerical employees, guards and supervisors asdefined in the Act.(b)Discouragingmembership in the above-namedUnion, or in any other labor organization of its employees,by discriminating with respect to its employees' hours ofemployment, schedules of work, or other terms andconditions of employment.(c) Interfering with, restraining, or coercing its employeesby creating an impression among the employees that theirunion activities are under surveillance, soliciting employeestohelp in defeating the Union, and threatening theemployees that it will not tolerate a union in the plant.(d)Discouragingmembership in the above-namedUnion or any other labor organization by laying off,discharging, or in any other manner discriminating againstany employee in regard to hire or tenure of employment orany term or condition of employment.(e)Discharging or threatening employees in any way ormanner because they intend to or do file unfair laborpractice charges with the Board, or otherwise participate orcooperate in Board proceedings.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively with GeneralTruck Drivers, Chauffeurs, Warehousemen and Helpers,25 In the event no exceptions are filed asprovided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec102 48 of theRules and Regulations,be adoptedby the Board and becomeits findings,conclusions, and order,and all objections thereto shall bedeemed waivedfor all purposes26 In the event that the Board'sOrderis enforUnited StatesCourt of Appeals,the words in the, otice readin'k "Posted byLocal 270, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, Ind., as the exclusive representative of allemployees in the above-described appropriate unit withrespect to the hours of employment and schedules of work.(b)Revoke the unilateral and discriminatory reductionin the work hours and changes in the reporting anddeparturetimes,made on March 6, 1972, of thoseemployees in the appropriate unit affected by the changesand restore their work hours and reporting and departuretimes to those in effect prior to March 6, 1972, and makethose employees whole for anylossestheymay havesuffered by reason of Respondent's unilateraland discrimi-natory reduction in the work hours and changes in thereporting and departure times.(c)Offer Edith Lenior, Emily Landry, Alice Hilliard,Geraldine Williams, Ernestine Williams, Ethel Adams, andRandolph Mazin immediateand full reinstatementto theirformer jobs or, if their jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority andother rights and privileges, and make each of them wholefor any loss ofearningshe or she may have suffered byRespondent's termination of their employment from thedates found herein to the date of a valid offer ofreinstatementin the manner set forth in the section of thisDecision entitled "The Remedy." Notify the above-namedemployees, if presently serving in the Armed Forces of theUnited States of their right to full reinstatement, uponapplication, in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due and therightsof employment under the terms of this Order.(e)Post at its place of business located on JeffersonHighway in the vicinity of New Orleans, Louisiana, copiesof the attached notice marked "Appendix." 26 Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 15, shall, after being duly signed by anauthorized representative of Respondent, be posted imme-diately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Respondent shall take reasonable steps to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Decision, whatsteps have been taken to comply herewith 27IT IS FURTHERORDERED thatthe consolidated complaintOrderof the National Labor Relations Board"shall be changed to read"Posted pursuant to a Judgment of the United States Courtof Appealsenforcing an Order of the NationalLaborRelations Board."27 In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegionalDirector for Region 15, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has takento complyherewith " ACMEPAPER BOX249with its amendments be dismissed insofar as it allegesunfair labor practices not specifically found herein.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTmake unilateral changes in the hoursof employment and schedules of work or other terms orconditions of employment, without first consulting andbargaining with General Truck Drivers, Chauffeurs,Warehousemen and Helpers, Local 270, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Ind., or inany othersimilar or related manner refuse to bargaincollectively with the aforesaid Union as the exclusiverepresentative of all our employees in the appropriateunit described below.WE WILL NOT discourage membership in the above-named Union, or in any other labor organization of ouremployees, by discriminating with respect to ouremployees' hours of employment, schedules of work, orother terms and conditions of employment.WE WILL revoke the reduction in the work hours andchanges in the reporting and departure times institutedby us on March 6, 1972, affecting employees in theappropriate unit described below and restore the workhours and reporting and departure times as they existedprior to March 6 and make those employees affectedwhole for any losses they may have suffered by reasonof the changes instituted on March 6, 1972.WE WILL NOT interfere with, restrain, or coerce ouremployees by creating an impression among ouremployees that their union activities are under surveil-lance, solicit our employees to help in defeating theUnion, or threaten our employees that we will nottolerate a union in the plant.WE WILL NOT discourage membership in GeneralTruck Drivers, Chauffeurs, Warehousemen and Help-ers, Local 270, affiliated with theInternationalBrother-hood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Ind., or any other labor organiza-tion, by laying off, discharging, or otherwise discrimi-nating against our employees in regard to their hire ortenure of employment or any other term or conditionof employment.WE WILL NOT discharge or threaten employees inany way or manner because they intend to or do fileunfair labor practice charges with the Board, orotherwise participate or cooperate in Board proceed-ings.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization,to form labor organizations,to join or assist the above-named or any other labororganization, to bargain collectively through represent-ativesof their own choosing,and to engage inconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from engaging in any or all such activities,except to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment in accordancewith Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of1959.WE WILL offer to Edith Lenior, Emily Landry, AliceHillard,Geraldine Williams, Ernestine Williams, EthelAdams, and Randolph Mazin immediate and fullreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent jobs, and wewill restore them all rights of seniority and other rightsand privileges enjoyed by them, and we will make eachof them whole for any loss of pay, with interest, he orshe may have suffered by reason of our discriminationagainst them.WE WILL, upon request, bargain collectively withGeneral Truck Drivers, Chauffeurs,Warehousemenand Helpers, Local 270, affiliated with the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America,Ind., as the exclusiverepresentative of all our employees in the appropriateunit described below with respect to our employees'hours of employment and schedules of work. Thebargaining unit is:All employees of the Employer at the Employ-er's 400 Jefferson Highway, New Orleans, Louisi-ana,manufacturing facility,including stitchers,printers,offsethelpers, forklift drivers, truckdrivers, the mechanic,and die cutters;excludingallother employees, office clerical employees,guards and supervisors as defined in the Act.DatedByACMEPAPER BoxCOMPANY(Employer)(Representative)(Title)This is an official notice andmustnot be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date ofposting and must not bealtered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, T 6024 Federal Building(Loyola), 701 Loyola Avenue, New Orleans, Louisiana70113, Telephone 504-527-6361.